Mr. Justice Figueras,
after making the above statement of facts, delivered the following opinion of the court.
The findings of fact and the conclusions of law contained in the decision appealed from are accepted, after correcting an error contained in the fourth conclusion of law, the Judicial Order cited being dated April 7, 1899, and not April 4, as erroneously stated.
Notice of the orders of. March 6 and 25, and of April 4, 1903, were served upon and acquiesced in by the counsel for the party who sought to obtain the annulment thereof, and the order which decides only the question of ownership cannot now be reversed.
*39In view of the provisions cited in the order appealed from, we adjudge that we should affirm and do affirm the decision rendered by the District Court of San Juan on April 18, 1903, with costs against the party appellant. This decision is ordered to be communicated to said court, and the record returned for the proper purposes.
Chief Justice Quiñones and Justices Hernández, Sulzbacher and MacLeary concurred.